


117 HR 2675 IH: Maximizing America’s Prosperity Act of 2021
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2675
IN THE HOUSE OF REPRESENTATIVES

April 20, 2021
Mr. Brady (for himself, Mr. Hern, Mr. Banks, Mr. Crenshaw, Mr. Williams of Texas, Mr. Weber of Texas, Mr. Arrington, Mr. Cawthorn, Mr. Jackson, Mr. Gooden of Texas, Mr. Estes, Mr. Taylor, Mr. McCaul, and Mr. Sessions) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To cap noninterest Federal spending as a percentage of potential GDP to right-size the Government, grow the economy, and balance the budget.


1.Short titleThis title may be cited as the Maximizing America’s Prosperity Act of 2021. 2.Total spending limits (a)Total Spending LimitsSection 251 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901) is amended to read as follows:

251.Total spending limits
(a)Projections
(1)OMB reportOMB shall prepare a report comparing projected total spending under section 257 and the total spending limits in subsection (c), and include such report in the budget as submitted by the President annually under section 1105(a) of title 31, United States Code. (2)CBO reportCBO shall prepare a report comparing projected total spending under section 257 and the total spending limits in subsection (c), and include such report in the CBO annual baseline and reestimate of the President’s budget.
(3)Inclusion in spending reduction ordersReports prepared pursuant to this subsection shall be included in a spending reduction order issued under subsection (b). (b)Spending Reduction Order (1)In generalWithin 15 calendar days after Congress adjourns to end a session, there shall be a spending reduction order under section 254(f)(4).
(2)Calculation of spending reductionSubject to paragraph (3), each non-exempt budget account shall be reduced by a dollar amount calculated by multiplying the enacted level of sequestrable budgetary resources in that account at that time by the uniform percentage necessary to achieve the required automatic spending reduction. (3)Limitation on reductionNo budget account shall be subject to a spending reduction of more than 5 percent of the budgetary resources of the budget account.
(c)Fiscal Years of the Total Spending PeriodThe total spending limit for each fiscal year shall be as follows: (1)Fiscal year 2022: 18.9 percent of potential GDP.
(2)Fiscal year 2023: 18.6 percent of potential GDP. (3)Fiscal year 2024: 18.2 percent of potential GDP.
(4)Fiscal year 2025: 18.4 percent of potential GDP. (5)Fiscal year 2026: 18.4 percent of potential GDP.
(6)Fiscal year 2027: 18.2 percent of potential GDP. (7)Fiscal year 2028: 18.6 percent of potential GDP.
(8)Fiscal year 2029: 17.9 percent of potential GDP. (9)Fiscal year 2030: 17.7 percent of potential GDP.
(10)Fiscal year 2031 and subsequent fiscal years: 17.5 percent of potential GDP. (d)Reduction for unfunded Federal mandatesThe amount determined under subsection (c) with respect to each fiscal year shall be reduced by an amount equal to the amount of the unfunded direct costs with respect to such fiscal year of Federal mandates (as such terms are defined in section 421 of the Congressional Budget Act of 1974 (2 U.S.C. 658)) enacted after the date of the enactment of the Maximizing America’s Prosperity Act of 2021. Such amount shall not be treated as being less than zero with respect to any fiscal year..
(b)DefinitionsSection 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)) is amended by adding at the end the following:  (22) (A)The term total spending means all budget authority and outlays of the Government excluding net interest.
(B)The term total spending limit means the maximum permissible total spending of the Government set forth as a percentage of estimated potential GDP specified in section 251(c). (23)The term potential GDP means the gross domestic product that would occur if the economy were at full employment, not exceeding the employment level at which inflation would accelerate..
(c)Conforming amendmentsPart C of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) is amended— (1)in section 254 (2 U.S.C. 904)—
(A)in subsection (a), in the table, by inserting and spending reduction after sequestration each place it appears; (B)in subsection (c)—
(i)in the subsection heading, by inserting and spending reduction after Sequestration; (ii)in paragraph (1), by striking discretionary, pay-as-you-go, and deficit sequestration and inserting pay-as-you-go and deficit sequestration and regarding spending reduction; and
(iii)by striking paragraph (2) and inserting the following:  (2)Spending reduction reportThe preview reports shall set forth for the budget year estimates for each of the following:
(A)Estimated total spending. (B)Estimate of potential GDP.
(C)The spending reduction necessary to comply with the total spending limit under section 251(c).;  (C)in subsection (e)—
(i)in the subsection heading, by inserting and spending reduction after Sequestration; and (ii)by inserting and spending reduction after sequestration each place it appears; and
(D)in subsection (f)— (i)in the subsection heading, by inserting and spending reduction after Sequestration;
(ii)in paragraph (1), by inserting and spending reduction after sequestration; (iii)by striking paragraph (2);
(iv)by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively; and (v)in paragraph (2), as so redesignated—
(I)in the heading, by inserting and spending reduction  before  reports; (II)in the first sentence, by inserting spending reduction report after preview reports; and
(III)by striking the second sentence and inserting the following: In addition, these reports shall contain, for the budget year, for each account to be sequestered or subject to a spending reduction, as the case may be, estimates of the baseline level of sequestrable or reducible budgetary resources and resulting outlays and the amount of budgetary resources to be sequestered or reduced and resulting outlay reductions.; (vi)in paragraph (3), as so redesignated, by striking sequesterable and inserting sequestrable or reducible; and
(vii)in paragraph (4), as so redesignated— (I)by inserting or spending reduction after final sequestration;
(II)by inserting or spending reduction before is required; and (III)by inserting or spending reductions, as the case may be, after sequestrations;
(2)in section 257(a) (2 U.S.C. 907(a)), by inserting total spending, after outlays,; and (3)in section 258C(a)(1) (2 U.S.C. 907d(a)(1))—
(A)by inserting or spending reduction after sequestration each place the term appears; and (B)by striking 252 or 253 and inserting 251, 252, or 253.
(d)Table of contentsThe table of contents in section 250(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(a)) is amended by striking the item relating to section 251 and inserting the following:   Sec. 251. Total spending limits.. 3.Allocation for emergencies (a)In generalSection 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) is amended by adding at the end the following new paragraph:

(6)Allocation to the Committees on Appropriations for emergenciesOf the amounts of new budget authority and outlays allocated to the Committees on Appropriations for the first fiscal year of the concurrent resolution on the budget, 1 percent shall be designated as for emergencies and may be used for no other purpose.. (b)Budget of the PresidentSection 1105(a)(14) of title 31, United States Code, is amended by inserting , including an amount for emergency spending not less than 1 percent of all discretionary spending for that year before the period.
4.President’s budget submissions to CongressSection 1105 of title 31, United States Code, is amended by adding at the end the following new subsection:  (i) (1)The budget transmitted pursuant to subsection (a) shall be in compliance with the statutory cap on Federal spending set forth in the Maximizing America’s Prosperity Act of 2021.
(2)Any budget transmitted pursuant to subsection (a) or paragraph (1) for a fiscal year shall include a prioritization of spending (as described in section 256(a)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985), by ranking all programs, projects, and activities of the Government in five categories from the— (A)vital to the general welfare and requires national policy;
(B)important to the general welfare and requires national policy; (C)important to the general welfare and benefits from national policy;
(D)advances the general welfare and can largely be accomplished by non-Federal entities; and (E)does not clearly advance the general welfare and may be unsuited for national policy;with not less than 12 percent of total spending falling into any one category..
5.Concurrent resolutions on the budget
(a)In generalSection 312 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsection:  (g)Statutory cap on total Federal spending point of orderIt shall not be in order in the House of Representatives or the Senate to consider any concurrent resolution on the budget that sets forth total Federal outlays for any fiscal year in excess of those set forth for that fiscal year in section 252A of the Balanced Budget and Emergency Deficit Control Act of 1985..
(b)Conforming amendmentSubsections (c)(2) and (d)(3) of section 904 of the Congressional Budget Act of 1974 are each amended by striking and 312(c) and inserting 312(c), and 312(g).  